MEMORANDUM **
Philip Kok appeals pro se from the district court’s dismissal of his action under Title VII against his former employer. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo a dismissal based on res judicata and apply state law to determine the preclusive effect of a state law judgment. See Palomar Mobile-home Park Ass’n v. City of San Marcos, 989 F.2d 362, 363 (9th Cir.1998). We affirm.
*454Because Kok’s claims against the school district could have been litigated in the prior state court proceeding, the district court properly dismissed the action under California’s doctrine of res judicata. See id. at 364; Slater v. Blackwood, 15 Cal.3d 791, 126 Cal.Rptr. 225, 543 P.2d 593, 594-95 (Cal.1975).
Kok’s motion to compel discovery is denied.
Kok’s remaining contentions have been considered and rejected.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.